IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: THE ESTATE OF: JOHN SAMUEL          : No. 62 MAL 2020
FITZ, DECEASED                             :
                                           :
                                           : Petition for Allowance of Appeal
PETITION OF: SANDRA HOFFMAN                : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of July, 2020, the Petition for Allowance of Appeal is

DENIED.